            Case 1:20-cv-02346-LLS Document 6 Filed 08/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BETTY M. MONCION,
                           Plaintiff,
                                                                     20-CV-2346 (LLS)
                     -against-
                                                                 ORDER OF DISMISSAL
CITY OF NEW YORK, et al.,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

         By order dated April 22, 2020, the Court directed Plaintiff to file an amended complaint

within sixty days. That order specified that failure to comply would result in dismissal of the

complaint. Plaintiff has not filed an amended complaint, or otherwise communicated with the

Court.

         Accordingly, the complaint, filed in forma pauperis pursuant to 28 U.S.C. § 1915(a)(1),

is dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii).

         Plaintiff has consented to electronic service of court documents. (ECF 3.)

SO ORDERED.

Dated:     August 13, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
